DETAILED ACTION
Claims 1 and 5-31 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim as a CIP of US 16/806286 filed on 3/2/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Lacey Reference (US 2011/0032347 A1) and the Alamaro Reference (US 2007/0161854 A1).

Lacey relates to an endoscopy system comprises an endoscope with a camera at its tip. The endoscope extends through an endoscope guide for guiding movement of the endoscope and for measurement of its movement as it enters the body. The guide comprises a generally conical body having a through passage through which the endoscope extends. A motion sensor comprises an optical transmitter and a detector mounted alongside the passage to measure the insertion-withdrawal linear motion and also rotation of the endoscope by the endoscopist's hand. In FIG. 2 the risk assessment is applied to an image frame as a single entity. The risk assessment can also be applied to sub images with a view to identifying and visually highlighting the main source of risk within an image as shown in FIG. 3. The map is made up of the best quality image of each patch (highest resolution and image quality). See Lacey Abstract, [0060], [0077]).
Alamaro teaches a system and method for endoscopic measurement and mapping of internal organs, tumors and other objects. The program, when executed by the processor, carries out steps including projecting light beams from the plurality of light sources so light points associated with the light beams appear on an object; and generating at least one image frame of the object based on the light points. The endoscope can then be moved and be rotated capturing many images and sending these images to a computer, enabling ranging of distance from endoscope tip to organ, feature or internal surface, and enabling mosaic composition of various images to form 2D or 3D maps of the organ or features viewed (see Alamaro Abstract and [0039]).

The following is an examiner's statement of reasons for allowance: neither Lacey, Alamaro, nor other relevant art or combination of relevant art, teaches a method and a non-transitory CRM receiving regular images captured by the camera while the endoscope travels through a human lumen; mosaicking the regular images into a mosaicked image to determine any missed area in a section of the human lumen travelled by the endoscope, wherein distance information of the regular images is used to assist said mosaicking the regular images, and the distance information is derived based on structured light images associated with the regular images, and wherein the regular images are normalized according to the distance information of the regular images and optical magnification information to 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1 and 31 are allowable by the addition of the limitations. Claims 5-30 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMIR SHAHNAMI/               Examiner, Art Unit 2483